 

EXHIBIT 10.2
 
[trianpartnersletterhead.jpg]
    
 
 
 
 
 
 
 
 
As of March 31, 2011
 
 
 
Wendy's/Arby's Group, Inc.
1155 Perimeter Center W
Atlanta, GA 30338
 
Ladies and Gentlemen:
 
Reference is made to the Agreement, dated as of June 10, 2009 (the "Services
Agreement"), between Trian Fund Management, L.P. ("Trian Partners") and
Wendy's/Arby's Group, Inc. (the "Company"), pursuant to which Trian Partners
assists the Company with certain strategic services, and the Liquidation
Services Agreement, dated as of June 10, 2009 (the "Liquidation Services
Agreement"), between the Company and Trian Partners. As we have previously
advised you, this letter confirms that Trian Partners irrevocably disclaims any
right to receive in the future (i) any fee contemplated by Section 4(b) of the
Services Agreement and (ii) the fee set forth in the second sentence of Section
3 of the Liquidation Services Agreement.
 
 
TRIAN FUND MANAGEMENT, L.P.
 
By: Trian Fund Management GP, LLC, its
    general partner
 
 
By:    /s/ Peter W. May                                   
Name: Peter W. May
Title: Member
 
 

 